Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Capital Series Supplement dated October 10, 2008 to the current Statement of Additional Information On September 8, 2008, the Board of Trustees approved the appointment of Stanley Martin as independent trustee and approved the appointment of Deborah C. Jackson as independent trustee effective October 1, 2008. Under the section Those Responsible for Management, in the table under the heading Independent Trustees, the following information has been added as follows: Number of John Hancock Position(s) Trustee/ Principal Occupation(s) and Funds Name, Address Held with Officer other Directorships During Past 5 Overseen by And Year of Birth Fund since Years Trustee Deborah C. Trustee 2008 Chief Executive Officer, American 50 Jackson Red Cross of Massachusetts Bay (1952) (2002-present); Board of Directors of Eastern Bank Corporation (2001- present); Board of Directors of Eastern Bank Charitable Foundation (2001-present); Board of Directors of American Student Association Corp. (1996-present); Board of Directors of Boston Stock Exchange (2002-2008); Board of Directors of Harvard Pilgrim Healthcare (2007-present). Stanley Martin Trustee 2008 Senior Vice President/Audit 50 (1947) Executive, Federal Home Loan Mortgage Corporation (2004-2006); Executive Vice President/Consultant, HSBC Bank USA (2000-2003); Chief Financial Officer/Executive Vice President, Republic New York Corporation & Republic National Bank of New York (1998-2000); Partner, KPMG LLP (1971-1998). (1) Business address of all Trustees and officers is 601 Congress Street, Boston, Massachusetts 02210-2805. (2) Each Trustee serves until resignation, retirement age or until her or his successor is elected.
